DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (A species in which the tool change device is embodied as in Figure 3) in the reply filed on 1/10/2022 was previously acknowledged.  
Claims 4 and 5 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-2 of claim 3 state, “the first rotary position sensor is coupled to the rotation support body in a torque-proof manner.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “coupled…in a torque-proof manner.”  Does this mean that no torque is being applied/transferred at the coupling of the first rotary position sensor and the rotation support body?
Lines 1-2 of claim 18 state, “the spindle nut is supported in a torque-proof manner relative to the transmission output of the rotary drive transmission.”  This limitation is viewed to be vague and indefinite, as it is unclear as to what is meant by “supported in a torque-proof manner.”  Does this mean that no torque is being applied/transferred to the spindle nut from the transmission output of the rotary drive transmission?
Line 3 of claim 21 states, “the gripper arm.”  This limitation is viewed to be vague and indefinite, since it is unclear as to which particular gripper arm of “the at least one gripper arm” of claim 21, line 2 that “the gripper arm” is intended to reference.
Lines 3-4 of claim 21 state, “wherein the gripper arm has at its free end opposite the rotation support body a holder for the tool and/or the workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a holder” of the gripper arm of claim 21 is one of the “at least one holder” of the gripper device set forth in claim 1, line 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 11-15, 17, 18, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (China Patent No. CN 208663220 U) in view of Yamamoto (U.S. PG Publication No. 2017/0087679 A1).  
Please note that an EPO Machine Translation of Zhang is relied upon below, and said EPO Machine Translation was provided with the Non-Final Rejection mailed on 4/28/2022.  
Claim 1:  Figure 1 of Zhang shows a change device (100) that is configured to change tools [EPO Machine Translation, paragraph 0076].  Next, as can be seen within Figures 2 and 3, the change device (100) has a gripper device (200) that is rotatably supported about a rotation axis at a rotation support body.  Please be advised that the rotation support body is the distal end of the main shaft (20) (see Figure 2) on which the gripper device (200) is mounted.  Please note that the distal end of the main shaft (20) on which the gripper device (200) is mounted is the smooth, recessed portion of the main shaft (20) that is disposed opposite the threaded structure (22) of said main shaft (20).  Also, as Figure 14 shows, the gripper device (200) comprises two opposing tool holders, each for holding a tool, e.g. tool A, tool B, therein [EPO Machine Translation, paragraph 0088].
	Next, Examiner directs attention to Figures 1-4, which show a rotary power train (30) and a shift power train (40).  As to the rotary power train (30), it provides for rotation, for example, of the main shaft (20) and the gripper device (200) about the rotation axis.  Noting this, said rotary power train (30) comprises a rotary drive motor (35) and also a rotary drive transmission [EPO Machine Translation, paragraph 0080].  Also, as can be seen in at least Figures 3 and 5, the rotary drive transmission comprises a first belt gear comprising a transmission output (36), a transmission input (36'), and a first belt (37).  With regards to the rotary drive transmission, Examiner now directs attention to Figure 5.  Figure 5 shows the transmission input (36') and the transmission output (36).  As to the transmission input (36'), it is drivingly coupled with the rotary drive motor (35) by way of a first output shaft (35a) of said rotary drive motor (35).  As to the transmission output (36) of the rotary drive transmission, it is drivingly connected with the rotation support body.  This is because, for example, rotation of the transmission output (36) about the rotation axis results in rotation of the main shaft (20) and the integral rotation support body thereof about said rotation axis.  (Examiner reiterates that the rotation support body is the distal end of the main shaft (20) (see Figure 2) on which the gripper device (200) is mounted).
	Zhang though, does not disclose, “a first rotary position sensor that is coupled with the rotation support body without interconnection of the rotary drive transmission, wherein the first rotary position sensor is configured to detect a rotary position of the gripper device about the rotation axis.”  Note that the shift power train (40) (see at least Figure 9 of Zhang) comprises a shift drive motor (45), and is configured to move the gripper device (200) along the rotation axis [EPO Machine Translation, paragraph 0079].
Figure 1 of Yamamoto though, shows a machine tool (1) having a change device (10).  Regarding the change device (10), it is configured for changing tools (T).  As can best be seen in Figure 2 of Yamamoto, the change device (10) comprises a gripper device (40) that is supported for rotation about a rotation axis in the C-D direction.  Please note that the gripper device (40) has two holders (42, 52) for tools (T) [paragraph 0094].  
	The changer device (10) also has a rotary power train (24) that is configured to rotate the gripper device (40) about the rotation axis.  As Figure 4 shows, the rotary power train (24) comprises a rotary drive motor (25) [paragraph 0096] and a rotary drive transmission.  As can be seen in Figure 4, the rotary drive motor (25) is drivingly coupled with a transmission input (27) of the rotary device transmission via a coupling (26).  As to the transmission input (27), it engages a transmission output (28, 29) formed by a bevel gear (28) and a connecting body (29) [paragraph 0080].  Regarding the transmission output (28, 29) of the rotary drive transmission, it is drivingly connected with a rotation support body (20, 20, 34) comprising guide bars (20, 20) and a connecting ring (34).  Be advised that the connecting ring (34) is fixed to a lower surface of the connecting body (29) of the transmission output (28, 29), while the guides bars (20, 20) are fixed to a lower surface of the connecting ring (34) and penetrate the gripper device (40) [paragraph 0080].  
	Per Yamamoto, an encoder is attached to the rotary drive motor (25) [paragraph 0006].  This encoder is a first rotary position sensor that is configured to detect the rotary/angular position of the gripper device (40) in the C-D direction about the rotation axis [paragraphs 0006 and 0091].  Since the encoder/first rotary position sensor is attached to the rotary drive motor (25), it is coupled with the rotation support body (20, 20, 34) via the rotary drive motor (25) without interconnection of the rotary drive transmission.  Note that the rotary drive motor (25) is not part of the rotary drive transmission.  Rather, the rotary drive motor (25) and rotary drive transmission are part of the rotary power train (24).  
	Aside from the encoder/first rotary position sensor attached to the rotary drive motor (25), the changer device (10) includes a second encoder that is attached to the shift drive motor (13) [paragraph 0006], wherein the second encoder is a second rotary position sensor that outputs the angle of rotation (rotational position data) of the shift drive motor (13) [paragraph 0089] and detects the forward/backward movement of the gripper device (40) [paragraph 0006].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the change device (100) of Zhang with the encoder/first rotary position sensor and second encoder/second rotary position sensor of Yamamoto, so as to provide the advantage of being able to detect the rotary/angular position of the gripper device (200) of Zhang about the rotation axis and to detect the forward/backward movement of said gripper device (200).  
In making the above modification, it is noted that the encoder/first rotary position sensor will be attached to the rotary drive motor (35) of Zhang in accordance with the disclosure of Yamamoto, and the second encoder/second rotary position sensor will be attached to the shift drive motor (45) of Zhang in accordance with the disclosure of Yamamoto.  With regards to the encoder/first rotary position sensor of the modified change device (100) of Zhang, it is configured to detect a rotary/angular position of the gripper device (200) about the rotation axis.  Lastly, in accordance with the disclosure of Yamamoto, the encoder/first rotary position sensor of the modified change device (100) of Zhang is coupled with the rotation support body without interconnection of the rotary drive transmission.  This is because the encoder/first rotary position sensor is attached to the rotation support body via the rotary drive motor (35) of Zhang, and said  drive motor (35) is not part of the rotary drive transmission.  Rather, the rotary drive motor (35) and the rotary drive transmission are part of the rotary power train (30).  

Claim 3:  As was stated above in the rejection of claim 1, the encoder/first rotary position sensor of the modified change device (100) of Zhang is coupled to the rotation support body without interconnection of the rotary drive transmission.  This is because the encoder/first rotary position sensor is attached to the rotation support body via the rotary drive motor (35) of Zhang.  Examiner reiterates that that the rotation support body is the distal end of the main shaft (20) (please see Figure 2 of Zhang) on which the gripper device (200) is mounted.  Noting this, since the encoder/ first rotary position sensor doesn’t apply the torque used for rotating the rotation support body (or the main shaft (20) of which the rotation support body is a part), and because the rotation support body doesn’t apply torque to the encoder/first rotary position sensor, the encoder/first rotary position sensor is coupled to the rotation support body in “a torque-proof manner.”

Claim 6:  Zhang does not provide disclosure on, “a control device is provided and a sensor signal of the first rotary position sensor is submitted to the control device and the control device is configured to control the rotary drive motor.”  
Yamamoto though, further provides disclosure on a control device (84) that controls the rotary drive motor (25) and the rotary drive motor (13) in accordance with a tool change program to cause a gripper device (40) to change tools (T) [paragraph 0088].  Noting this, a sensor signal of the encoder/first rotary position sensor attached to the rotary drive motor (25) is submitted to the control device (84).  This occurs when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as the next zero point [paragraph 0098].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the change device (100) of Zhang with the control device (84) of Yamamoto, so as to provide the advantage of being able to control the rotary drive motor (35) and the shift drive motor (45) of Zhang during a given tool change operation, and to enable rotational position data that is output by the encoder/ first rotary position sensor of the change device (100) of Zhang to be received when detecting the rotary/angular position of the gripper device (200) about the rotation axis.  

Claim 7:  With regards to the encoder/first rotary position sensor of Yamamoto, it is disclosed as being configured to output an angle of rotation (rotational position data) of a rotary motor [Yamamoto, paragraph 0091].  As such, in the modified the change device (100) of Zhang, the encoder/first rotary position sensor of Yamamoto that is attached to the rotary drive motor (35) of Zhang, in accordance with the disclosure of Yamamoto, is configured to output the angle of rotation (rotational position data) of said rotary drive motor (35).  Noting this, since in Zhang the transmission input (36') is drivingly coupled with the rotary drive motor (35) by way of the first output shaft (35a) of said rotary drive motor (35) (see Figures 3 and 5 of Zhang), outputting the angle of rotation (rotational position data) of said rotary drive motor (35) corresponds to outputting the angle of rotation (rotational position data) of the transmission input (36') that is drivingly coupled to the first output shaft (35a) of said rotary drive motor (35).  Please be advised that the encoder/first rotary position sensor of Yamamoto, which again is attached to the rotary drive motor (35) of Zhang, is disclosed by Yamamoto as of outputting the rotational position data to the control device (84) [Yamamoto, paragraph 0099].  This outputting of the rotational position data corresponds to creating a sensor signal of the rotary position data of the rotary drive motor (35) and the attached transmission input (36') and submitting said signal to the control device (94).  Based on the foregoing, the encoder/first rotary position sensor that is attached to the rotary drive motor (35) of Zhang is “configured to create a sensor signal corresponding to a rotary position of the transmission input [36'] and wherein the sensor signal” is submitted/output “to the control device [94].”  Zhang/Yamamoto though, doesn’t disclose “an additional sensor” that is configured as such.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotary drive motor (35) of Zhang with a duplicate/additional encoder/first rotary position sensor of Yamamoto, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Examiner notes that by having a duplicate/additional encoder/first rotary position sensor of Yamamoto attached to the rotary drive motor (35) of Zhang, outputting of an angle of rotation (rotational position data) of the rotary drive motor (35) of Zhang will not have to halt should the original encoder/first rotary position sensor attached to the rotary drive motor (35) of Zhang fail or breakdown, for example.  Thus, like the original encoder/first rotary position sensor attached to the rotary drive motor (35), the duplicate/additional encoder/first rotary position sensor is configured to create a sensor signal corresponding to a rotary position of the transmission input (36') and wherein the sensor signal of the duplicate/additional encoder/first rotary position sensor is submitted to the control device (94).

Claim 8:  With regards to the duplicate/additional encoder/first rotary position sensor attached to the rotary drive motor (35), it is a “motor sensor” as it is a rotary position sensor that is attached to the rotary drive motor (35) of Zhang.  Also, like the original encoder/first rotary position sensor of which it is a duplicate, said duplicate/additional encoder/first rotary position sensor outputs an angle of rotation (rotational position data) of the rotary drive motor (35), and outputs the rotational position data to the control device (84) [Yamamoto, paragraphs 0091, 0099].  Therefore, the duplicate/additional encoder/first rotary position sensor is configured to detect the rotary position of the rotary drive motor (35) about a corresponding motor axis thereof, and is further configured to submit a sensor signal corresponding to the rotary position of said rotary drive motor (35) to the control device (84).  

Claim 11:  As was stated above in the rejection of claim 1, the change device (100) of Zhang includes the shift power train (40), which is configured to move the gripper device (200) along the rotation axis [EPO Machine Translation, paragraph 0079].

Claim 12:  As can be seen in Figures 8 and 9 of Zhang, the shift power train (40) comprises a shift drive transmission having a transmission input (46') and a transmission output (46).  The shift power train (40) further comprises a shift drive motor (45) that is drivingly coupled, via a second output shaft (45a) thereof, to the transmission input (46') of said shift drive transmission.  Moreover, the shift power train (40) comprises a threaded spindle (22), which is formed on the upper half of the main shaft (20) from the perspective of Figure 8 of Zhang.  Next, as can be seen between Figures 8-10 of Zhang, the threaded spindle (22) has a spindle nut (41), wherein the threaded spindle (22) is drivingly coupled with the transmission output (46') of the shift drive transmission [EPO Machine Translation, paragraph 0083].  Please note that the spindle nut (41) and the transmission output (46') are connected via a plurality of bolts (49) (see at least Figure 10 of Zhang) and said spindle nut (41) and the threaded spindle (22) are engaged via steel balls (44).  

Claim 13:  Zhang does not provide disclosure on, “a control device is provided and a sensor signal of the first rotary position sensor is submitted to the control device and [the] control device is configured to control the rotary drive motor.”  
Yamamoto though, further provides disclosure on a control device (84) that controls the rotary drive motor (25) and the rotary drive motor (13) in accordance with a tool change program to cause a gripper device (40) to change tools (T) [paragraph 0088].  Noting this, a sensor signal of the encoder/first rotary position sensor attached to the rotary drive motor (25) is submitted to the control device (84).  This occurs when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as the next zero point [paragraph 0098].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the change device (100) of Zhang with the control device (84) of Yamamoto, so as to provide the advantage of being able to control the rotary drive motor (35) and the shift drive motor (45) of Zhang during a given tool change operation, and to enable rotational position data that is output by the encoder/ first rotary position sensor of the change device (100) of Zhang to be received when detecting the rotary/angular position of the gripper device (200) about the rotation axis.  
Please be advised that the encoder/first rotary position sensor of Yamamoto, which again is attached to the rotary drive motor (35) of Zhang, is disclosed by Yamamoto as of outputting the rotational position data to the control device (84) [Yamamoto, paragraph 0099].  This outputting of the rotational position data corresponds to submitting a sensor signal to the control device (84).  
	Also, as was stated above in the rejection of claim 1, in the modified change device (100) of Zhang, a second encoder/second rotary position sensor is attached to the shift drive motor (45) of Zhang in accordance with the disclosure of Yamamoto.  Since the second encoder/second rotary position sensor is attached to the shift drive motor (45), it is coupled with the threaded spindle (22) via the shift drive motor (45) without interconnection of the shift drive transmission.  Please note that the shift drive motor (45) is not part of the shift drive transmission.  Rather, the shift drive motor (45) and the shift drive transmission are part of the shift power train (40).  Noting this, the second encoder is a second rotary position sensor that will output the angle of rotation (rotational position data) of the shift drive motor (45) [Yamamoto, paragraph 0089] and detect the forward/backward movement of the gripper device (200) [Yamamoto, paragraph 0006].  
	The control device (84) also controls the second encoder/second rotary position sensor.  The control device (84) controls the second encoder/second rotary position sensor in the sense that it is electrical power supplied by the control device (84) that enables the second encoder/second rotary position sensor to hold data [Yamamoto, paragraph 0010].  
	Moreover, the second encoder/second rotary position sensor will create a sensor signal for determining rotational movement, and submits the signal to the control device (84).  This will occur when the second encoder/second rotary position sensor outputs an angle of rotation (rotational data) of the shift drive motor (45) [Yamamoto, paragraph 0089]. 

Claim 14:  Zhang does not provide disclosure on, “a control device is provided and a sensor signal of the first rotary position sensor is submitted to the control device and [the] control device is configured to control the rotary drive motor.”  
Yamamoto though, further provides disclosure on a control device (84) that controls the rotary drive motor (25) and the rotary drive motor (13) in accordance with a tool change program to cause a gripper device (40) to change tools (T) [paragraph 0088].  Noting this, a sensor signal of the encoder/first rotary position sensor attached to the rotary drive motor (25) is submitted to the control device (84).  This occurs when the control device (84) completes one cycle of the tool change operation and the encoder/first rotary position sensor outputs rotational position data at the time of the completion, and this outputted rotational position data is designated by the control device (84) as the next zero point [paragraph 0098].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided the change device (100) of Zhang with the control device (84) of Yamamoto, so as to provide the advantage of being able to control the rotary drive motor (35) and the shift drive motor (45) of Zhang during a given tool change operation, and to enable rotational position data that is output by the encoder/ first rotary position sensor of the change device (100) of Zhang to be received when detecting the rotary/angular position of the gripper device (200) about the rotation axis.  
Please be advised that the encoder/first rotary position sensor of Yamamoto, which again is attached to the rotary drive motor (35) of Zhang, is disclosed by Yamamoto as of outputting the rotational position data to the control device (84) [Yamamoto, paragraph 0099].  This outputting of the rotational position data corresponds to submitting a sensor signal to the control device (84).  
Also, as was stated above in the rejection of claim 1, in the modified change device (100) of Zhang, a second encoder/second rotary position sensor is attached to the shift drive motor (45) of Zhang in accordance with the disclosure of Yamamoto.  Since the second encoder/second rotary position sensor is attached to the shift drive motor (45), it is a motor sensor.  As such, the shift power train (40) in the in the modified change device (100) of Zhang comprises “a motor sensor.”  
Noting this, be advised that the transmission input (46') is mounted a second output shaft (45a) of the shift drive motor (45).  Therefore, when the second encoder/second rotary position sensor/ motor sensor outputs the angle of rotation (rotational position data) of the shift drive motor (45) [Yamamoto, paragraph 0089], it has created a sensor signal for determining rotational position of the transmission input (46').  

Claim 15:  As can be seen in at least Figures 3 and 8 of Zhang, the shift drive mechanism has a second belt gear, comprising the transmission output (46), the transmission input (46'), and a second belt (77).  

Claim 17:  The spindle nut (41) is immovably connected with the rotation support body via the threaded spindle (22).  Noting this, the spindle nut (41) is immovably connected with said rotation support body, as said spindle nut (41) cannot be moved laterally with respect to the rotation support body.
Claim 18:  The spindle nut (41) is supported in a torque-proof manner relative to the transmission output (36) of the rotary drive transmission.  Be advised that the spindle nut (41) is supported in a “torque-proof manner” relative to the transmission output (36), since the spindle nut (41) doesn’t directly apply the torque to the transmission output (36), for example.  Likewise, said transmission output (36) doesn’t directly apply torque to the spindle nut (41).  

Claim 21:  The gripper device (200) in and of itself a gripper arm  [EPO Machine Translation, paragraphs 0076-0077].  Also, as can be seen in Figure 3 of Zhang, the gripper device (200)/ gripper arm extends laterally away from the rotation support body orthogonal to the rotation axis.  Examiner reiterates that the rotation support body is the distal end of the main shaft (20) (please see Figure 2) on which the gripper device (200) is mounted.  Lastly, said gripper device (200)/ gripper arm has two holders for tools (A, B) (see Figures 12-14 of Zhang) at its free end opposite the rotation support body.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (China Patent No. CN 208663220 U) in view of Yamamoto (U.S. PG Pub. No. 2017/0087679 A1), and further in view of Applicant’s Admitted Prior Art (AAPA).
Claim 9:  Zhang/Yamamoto does not provide disclosure on the control device (84) being “configured to determine a mass of the tool” which is “held in the at least one holder.” 
	In the Office Action mailed on 4/28/2022 though, Examiner took Official Notice that a control device being configured to determine a mass of a given tool held in at least one holder of a gripper device is well-known and widely-used in the art, and such results in being able to determine how much torque should be applied to the gripper device for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device is being grasped, and thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the control device (84) of the modified change device (100) of Zhang to determine a mass of a given tool held in at least one of the two opposing holders of the gripper device (200) as is well-known, for the purpose of being able to determine how much torque should be applied to the gripper device (200) for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device (200) is being grasped.
	Note that this assertion {that a control device being configured to determine a mass of a given tool held in at least one holder of a gripper device is well-known and widely-used in the art, and such results in being able to determine how much torque should be applied to the gripper device for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device is being grasped} is taken to be Applicant Admitted Prior Art (AAPA) since Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, Section C, for example.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the control device (84) of the modified change device (100) of Zhang to determine a mass of a given tool held in at least one of the two opposing holders of the gripper device (200) as is well-known (as taught by AAPA), for the purpose of being able to determine how much torque should be applied to the gripper device (200) for rotation thereof when a given tool is being held and/or determining when a given tool having a mass beyond the capacity of the gripper device (200) is being grasped.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (China Patent No. CN 208663220 U) in view of Yamamoto (U.S. PG Pub. No. 2017/0087679 A1), and further in view of Fang (China Patent No. CN 108942407 A).  
Please note that Fang was cited by Applicant on the IDS filed on 2/23/2022.  Also, an EPO Machine Translation of Fang is relied upon below.
Claim 10:  As can be seen in at least Figures 3 and 5 of Zhang, the rotary drive mechanism comprises a first belt gear comprising the transmission output (36), the transmission input (36'), and a first belt (37).  
	Zhang/Yamamoto does not provide disclosure on the control device (84) being “configured to determine a rupture of a belt of the first belt gear.”
	Fang though, discloses a device for detecting the breakage/rupture of a spindle belt (3) of a machine tool.  As can be seen in Figure 1, the belt (1) is disposed between a motor (2) and a main shaft (7) [EPO Machine Translation, paragraph 0025].  Figure 1 of Fang shows the device for detecting the breakage/rupture of a spindle belt (3) as having each of a speed sensor (1), a speed relay (4), a speed output relay (5), an orientation position relay (6), a PMC, and an HMI display.  With this setup, when the spindle belt (3) has been detected as being ruptured, an alarm can be issued and the machine tool can be stopped, thereby effectively avoiding the risk of the main shaft (7) being hit [EPO Machine Translation, paragraphs 0025, 0060].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the shift power train (40) and the rotary power train (30) of the change device (100) of Zhang with a respective device for detecting the breakage/rupture of a spindle belt of Fang, so as to enable detection of when either the first belt (37) of the rotary power train’s (30) first belt gear or the second belt (47) of the shift power train’s (40) second belt gear has been ruptured, thereby effectively avoiding the risk of damage as an alarm will be issued and the cutting machine of which the change device (100) is a part will be stopped.  In making this modification, note that the sensor (1), relays (4, 5, 6), PMC, and HMI display of Fang will be incorporated so as to work with the control device (84) of Zhang/Yamamoto.  Thus, the control device (84) will work with these elements to determine a rupture of the first belt (37) and a rupture of the second belt (47).  

Claim 16:  As can be seen in at least Figures 3 and 8 of Zhang, the shift drive mechanism has a second belt gear comprising the transmission output (46), the transmission input (46'), and a second belt (77).  
	Zhang/Yamamoto does not provide disclosure on the control device (84) being “configured to determine a rupture of a belt of the second belt gear.”
	Fang though, discloses a device for detecting the breakage/rupture of a spindle belt (3) of a machine tool.  As can be seen in Figure 1, the belt (1) is disposed between a motor (2) and a main shaft (7) [EPO Machine Translation, paragraph 0025].  Figure 1 of Fang shows the device for detecting the breakage/rupture of a spindle belt (3) as having each of a speed sensor (1), a speed relay (4), a speed output relay (5), an orientation position relay (6), a PMC, and an HMI display.  With this setup, when the spindle belt (3) has been detected as being ruptured, an alarm can be issued and the machine tool can be stopped, thereby effectively avoiding the risk of the main shaft (7) being hit [EPO Machine Translation, paragraphs 0025, 0060].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided both the shift power train (40) and the rotary power train (30) of the change device (100) of Zhang with a respective device for detecting the breakage/rupture of a spindle belt of Fang, so as to enable detection of when either the first belt (37) of the rotary power train’s (30) first belt gear or the second belt (47) of the shift power train’s (40) second belt gear has been ruptured, thereby effectively avoiding the risk of damage as an alarm will be issued and the cutting machine of which the change device (100) is a part will be stopped.  In making this modification, note that the sensor (1), relays (4, 5, 6), PMC, and HMI display of Fang will be incorporated so as to work with the control device (84) of Zhang/Yamamoto.  Thus, the control device (84) will work with these elements to determine a rupture of the first belt (37) and a rupture of the second belt (47).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (China Patent No. CN 208663220 U) in view of Yamamoto (U.S. PG Publication No. 2017/0087679 A1), and further in view Li (China Patent No. CN 108161534 A).
Examiner notes that a Machine Translation of Li, which has been furnished with this Office Action, is relied upon below.  
Claims 19 & 20: Zhang/Yamamoto does not provide disclosure on “the rotary drive transmission comprises a transmission housing in which the first rotary position sensor is arranged” (claim 19).  This is because the rotary drive motor (35), to which the encoder/first rotary position sensor is attached, is not arranged in the transmission housing of Zhang.  Note that Figure 2 of Zhang shows the elements of the transmission housing, and they include each of a base (18), a main body (16), a motor base (14), and an upper cover (12).  
Please also note that the shift drive motor (45), to which the second encoder/second rotary position sensor is attached, is also not arranged in the transmission housing of Zhang.  Thus, Zhang/Yamamoto does not provide disclosure on, “wherein the rotary drive transmission comprises the transmission housing in which the first rotary position sensor is arranged and a second rotary position sensor is arranged in the transmission housing” (claim 20).
Figure 1 of Li shows a transmission device of an automatic tool changing mechanism, the device comprising first (2) and second transmission shafts (3) that are connected to one another.  The device of Li further comprises a rotary drive motor (6), a rotary drive transmission including a chain or timing belt (62), a shift drive motor (5), and a shift drive transmission including a chain or timing belt (52).  As can be seen in Figure 1 of Li, a transmission housing (1) of the rotary drive transmission encloses the rotary drive motor (6), the rotary drive transmission, the shift drive motor (5), and the shift drive transmission.  As such, the drive motors (5, 6) and the drive transmissions are able to be kept clean as they are protected from outside elements, e.g. chips, dust, swarf, etc., which helps ensure the correct operation of said drive motors (5, 6) and drive transmissions and the driving of the transmission shafts (2, 3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the transmission housing of Zhang with the transmission housing (1) of Li, so as to provide the advantage of extra protection in the form of enclosing each of the rotary drive motor (35) and shift drive motor (45) of Zhang and the rotary drive transmission and shift drive transmissions of Zhang, noting that the transmission housing of Zhang didn’t enclose either the rotary drive motor (35) or the shift drive motor (45).  By enclosing each of the rotary drive motor (35) and shift drive motor (45) of Zhang and the rotary drive transmission and shift drive transmissions of Zhang, each of said elements is able to be kept clean as they are protected from outside elements, e.g. chips, dust, swarf, etc., which helps ensure the correct operation of the drive motors (35, 45) and drive transmissions and the driving of the main shaft (20) and the integral rotation support body thereof.  
In making this modification, the transmission housing (1) of Li will enclose Zhang’s rotary drive motor (35) to which the encoder/first rotary position sensor is attached and will enclose Zhang’s shift drive motor (45) to which the second encoder/second rotary position sensor is attached.  By virtue of being attached to the rotary (35) and shift drive motors (45) that are enclosed within the transmission housing (1) of Li, the encoder/first rotary position sensor and the second encoder/second rotary position sensor are each arranged within the transmission housing (1).  Based on the foregoing, claims 19 and 20 are satisfied. 
                                                                                 
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
With respect to the rejection of dependent claim 18 under 35 U.S.C. 112, Applicant argues the following:
Concerning the rejection of claim 18 under 35 U.S.C. §112, Applicant  respectfully submits that the claim is indeed definite as the claim recites that "the spindle nut is supported in a torque-proof manner relative to the transmission output of the rotary drive transmission outstanding office action". Thus, the torque-proof support of the spindle nut is relative to the output of the rotatory drive transmission. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claim 18 under 35 U.S.C. §112. 

	Applicant’s argument has been considered, but is not persuasive.  Applicant’s argument that “the torque-proof support of the spindle nut is relative to the output of the rotatory drive transmission” appears to just be a rephrasing of the limitation of claim 18.  Applicant’s argument doesn’t actually explain as to what is meant by “supported in a torque-proof manner.”  Moreover, dependent claim 18 wasn’t amended in the current claim set.  As such, it cannot be determined from the body of claim 18 as to what is meant by “supported in a torque-proof manner.”  Based on the foregoing, Applicant’s argument is not deemed to be persuasive.  


With respect to independent claim 1 and the prior art, Applicant argues the following:
In the present response, Applicant has amended claim 1 to include the limitations of claim 2 namely, "the rotary drive transmission including a first belt gear". 

Referring now to Yamamoto, Applicant respectfully submits that Yamamoto is directed to a tool change device 10 for exchanging of tools T between a spindle 5 and a tool magazine 70. The tool change device 10 comprising a tool change arm 40 that is axially moved by means of a drive 12 (servo motor 13 and a ball screw 14). In addition, a rotating mechanism 24 comprises a rotation servo motor 25, a coupling 26, bevel gears 27, 28, a connecting body 29, a connecting ring 34 and two guide bars 20 (paragraph [0079] of Yamamoto). The holder including the guide bars 20 is rotated around the ball screw 14, whereby arm 40 is pivoted. The arrangement of axial and rotation drives are particularly shown in figure 4 of Yamamoto. The servo motors are equipped with encoders. Thus, the rotation position of tool change arm 40 can be detected (paragraph [0006] of Yamamoto). Accordingly, the rotation position is directly detected at the motor and not at the output of the rotary drive transmission. This is a decisive difference compared to the present claims. 

Applicant respectfully traverses the comments provided in the second paragraph on page 9 of the Office Action. Clearly claim 1 indicates that the rotary position sensor 40 is coupled with the rotation support body 22 without interconnection of the rotary drive transmission 28. Accordingly, the rotary position sensor 40 is not directly connected with the rotary drive motor 30, but instead arranged on the output side of the rotary drive transmission 28 (downstream of the transmission output 28b). In doing so,7 the precision of the position detection is remarkably increased. Elasticities in the drive train created by the rotary drive transmission 28 do not influence the measurement of the rotary position detection. 

Contrary to claim 1, Yamamoto places the encoder on the input side of bevel gear 27, 28. Any elasticity in the drive train caused by the bevel gear 27, 28 affects the accuracy in determining the rotary position of arm 40. 

Such elasticities in the transmission particularly occur, if the rotary drive transmission 28 comprises a belt gear, such as the first belt gear 33. The first belt gear 33 may cause deviations between the driving movement at the transmission input 28a and the actual movement at the transmission output 28b. The deviation increases with increasing accelerations or driving forces of the rotary drive motor 30. In order to avoid such detection inaccuracies, the first rotary position sensor 40 is placed on the output side of the transmission 28. 

Instead of using encoders of servo motors (as proposed by Yamamoto), the device of claim 1 arranges the first rotary position sensor 40 at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22. 

As such, Applicant respectfully submits that claim 1, as now presented, is allowable over the above references. 

First, it is noted that in the Non-Final Rejection mailed on 4/28/2022, at least claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (U.S. PG Publication No. 2017/0087679 A1).  By amending claim 1 to include the limitations of claim 2 in the claim set filed on 7/28/2022, Examiner’s rejection of at least claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto was overcome.  Thus, claim 1 is not rejected in this office action under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto.
Second, it is noted that in the Non-Final Rejection mailed on 4/28/2022, and again in the above art rejection of this office action, that at least claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Zhang (China Publication No. CN 208663220 U) in view of Yamamoto (U.S. PG Publication No. 2017/0087679 A1).  
Having said that, in Applicant’s arguments concerning Yamamoto, it is unclear if Applicant is arguing the rejection of claim 1 under 35 U.S.C. 102(a)(1), the rejection of claim 1 (and former claim 2, now incorporated into present claim 1) under 35 U.S.C. 103, or the rejections of under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.  This lack of clarity stems from Applicant never addressing Zhang, which is the base reference used in the rejection of claim 1 (and former claim 2, now incorporated into present claim 1) under 35 U.S.C. 103.  As such, Examiner will do his best to address Applicant’s arguments concerning the rejection of claim 1 under 35 U.S.C. 103. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is again noted that within the Non-Final Rejection mailed on 4/28/2022, and again in the art rejection of this office action, that at least claim 1 (as well as dependent claim 2, now incorporated into claim 1) was rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yamamoto.  Applicant; however, never addresses Zhang, and thus, never addresses the combination of Zhang in view of Yamamoto.  Rather, Applicant attacks Yamamoto individually when the rejection of claim 1 is based on the combination of Zhang and Yamamoto.
Next, Applicant argues the position of the encoder/first rotary position sensor of Yamamoto as compared to the first rotary position sensor (40) in Applicant’s change device.  Applicant argues that “Yamamoto places the encoder on the input side of bevel gear 27, 28” whereas for Applicant “the first rotary position sensor 40 is placed on the output side of the transmission 28” and “the rotary position sensor 40 is not directly connected with the rotary drive motor 30, but instead arranged on the output side of the rotary drive transmission 28 (downstream of the transmission output 28b).”  Applicant’s argument has been considered, but is not persuasive.  Yamamoto does not disclose the encoder/first rotary position sensor being “on the input side of bevel gear 27, 28.”  Rather, according to Yamamoto, the encoder/first rotary position sensor is attached to the rotary drive motor (25) [Yamamoto, paragraph 0006].  It is noted that bevel gears 27 and 28 are not part of the rotary drive motor (25).  Bevel gear 27 is an element that is connected by a coupling (26) to the rotary drive motor (25), while bevel gear 28 is an element that is coaxially connected to a connecting body (29).  Thus, in contrast to Applicant’s above argument, Yamamoto does not “place the encoder on the input side of bevel gear 27, 28.”  Please be advised that in modifying Zhang in view of Yamamoto that the encoder/ first rotary position sensor is attached to the rotary drive motor (35) of Zhang in accordance with the disclosure of Yamamoto.
Please be advised that Applicant also argues that, “Instead of using encoders of servo motors (as proposed by Yamamoto), the device of claim 1 arranges the first rotary position sensor 40 at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22.”  Through use of the phrasing, “Instead of using encoders of servo motors (as proposed by Yamamoto),” it is unclear if Applicant is arguing that the encoders of Yamamoto aren’t rotary position sensors.  If this is what Applicant is arguing, this argument is not deemed to be persuasive.  This is because the encoder/first rotary position sensor is configured to detect the rotary/angular position of the gripper device (40) in the C-D direction about the rotation axis [paragraphs 0006 and 0091].  Likewise, in Yamamoto, the second encoder is a second rotary position sensor, since it outputs the angle of rotation (rotational position data) of the shift drive motor (13) [paragraph 0089].  Based on the foregoing, the encoders of Yamamoto (which were applied to the rotary drive motor (35) and the shift drive motor (45) of Zhang in rejecting claim 1) are indeed “rotary position sensors.”  
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device of claim 1 arranges the first rotary position sensor 40 at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In contrast to Applicant’s argument, claim 1 doesn’t require the first rotary position sensor 40 to be arranged at the portion of the drive train that is directly coupled with the transmission output 28b and the rotation support body 22.  Rather, claim 1 requires first rotary position sensor 40 to “be coupled with the rotation support body without interconnection of the rotary drive mechanism.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722